Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 12/21/2020 in which claims 4 and 7 are pending ready for examination.

Allowable Subject Matter
Claims 4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 4, none of the prior arts alone or in combination discloses a line-scan hyperspectral imaging system comprising wherein the system further comprises a processor configured to extract optical spectral data from a 2-dimensional detector array corresponding to the bands of the interlaced optical grating, and concatenate N neighboring spectral bands to form N-1 spectra.
As for claim 7, none of the prior arts alone or in combination discloses a method of performing a hyperspectral imaging system comprising wherein the method further comprises extracting, from a 2-dimensional detector array by a processor, optical spectra data corresponding to the bands of the interlaced optical grating; and concatenate N neighboring spectral bands to form N-1 spectra.
De Long et al (US 5,608,521) discloses a line-scan hyperspectral imaging system and method comprising, a first lens, a slit, a collimating lens, a diffraction grating, a second lens, and a 2-dimensional detector array, wherein the first lens is configured to collect light from a scene and focus onto the slit, the collimating lens is configured to collimate the light from the slit onto the diffraction grating, and the second lens is configured to focus the light dispersed by the d grating onto the 2-dimensional detector array. 
De Long does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 4 and 7; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 12/21/2020, with respect to claims 4 and 7 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 4 and 7 have been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886